Citation Nr: 0529672	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-03 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than November 
17, 1992, for the grant of service connection for 
hypertension.

2.  Entitlement to an effective date earlier than October 2, 
2003 for a 60 percent evaluation for hypertrophic 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and December 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey which assigned the 
effective dates now in effect for hypertension, and the award 
of a 60 percent evaluation for hypertrophic cardiovascular 
disease.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
hypertension in February 1971.

2.  A VA examination dated in March 1971 showed no current 
hypertension and the veteran was denied service connection in 
a rating decision dated May 1971.

3.  The veteran filed to reopen his claim on November 17, 
1992.

4.  The veteran did not raise the claim of entitlement to 
service connection for hypertension at any time earlier than 
November 17, 1992.

5.   An October 2, 2003 VA examination report showed facts 
found to support a 60 percent evaluation for hypertrophic 
cardiovascular disease.

6.  It is not factually ascertainable that an increase in the 
veteran's hypertrophic cardiovascular disease occurred prior 
to October 2, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
17, 1992, for the grant of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400 
(2004).

2.  The criteria for an effective date earlier than October 
2, 2003, for a 60 percent rating for hypertrophic 
cardiovascular disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.155, 3.159, 3.157, 3.400(o), 4.104 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided full VCAA notice 
prior to the September and December 2003 decisions which 
assigned the effective dates now at issue, it is determined 
that he is not prejudiced by such failure.  

The Board notes that according to VA's General Counsel the 
notice provisions of VCAA do not apply if, in response to a 
decision on a claim for which VA has already provided the 
VCAA notice, the claimant files a notice of disagreement that 
raises a new issue.  VAOPGCPREC 8-2003; 69 Fed. Reg. 25180 
(2004).  In the case now before the Board, the RO granted 
service connection for hypertension and hypertrophic 
cardiovascular disease in the decision of September 2003.  
VCAA notification was issued in August 2001.  In October 2003 
and February 2004, the appellant filed a notice of 
disagreement with the effective dates assigned.  Therefore, 
in accordance with VAOPGCPREC 8-2003; 69 Fed. Reg. 25180 
(2004), no further notice under the VCAA is required.

The Board notes further that written notice provided in the 
October 2004 fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
parties to submit all pertinent evidence in their possession.  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Hence, VA has fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

II.  Earlier effective date of service connection for 
hypertension

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of service connection shall be 
the day following the date of discharge or release if 
application is received within one year from such date of 
discharge or release.  Otherwise, the effective date is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication from or action by a veteran indicating 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

The veteran originally filed a claim for service connection 
for hypertension in February 1971.  By a rating decision 
dated in May 1971, the veteran's claim was denied and no 
appeal was perfected.  The veteran filed to reopen his claim 
for hypertension on November 17, 1992 claiming that his 
hypertension was secondary to his service connected asthma.

In a decision dated in August 2003, the Board found that the 
veteran had submitted new and material evidence to reopen his 
claim for service connection for hypertension and granted 
service connection for hypertension and heart disease.  By an 
RO decision dated September 2003, service connection for 
hypertension was granted effective November 17, 1992 the date 
he filed to reopen his claim.

At his July 2005 Board video conference hearing, the veteran 
testified that he initially filed a claim for service 
connection for hypertension in approximately 1973 but failed 
to file an appeal after he was denied because he did not know 
how to go about appealing the denial.  He indicated that his 
appeal was reopened in 1993.  

Pursuant to the laws and regulations cited above, the 
effective date for service connection for hypertension is the 
later date of either the date he filed his claim to reopen, 
or the date that entitlement arose.  The veteran filed his 
claim to reopen on November 17, 1992.  There is no evidence 
that the veteran filed an informal claim of entitlement to 
service connection for hypertension under 38 C.F.R. § 3.155 
after May 1971 but before November 17, 1992.  For these 
reasons, an effective date earlier than November 17, 1992, 
for service connection for hypertension must be denied.

III.  Earlier effective date for an increased evaluation for 
hypertrophic cardiovascular disease

The general rule in regard to effective dates is, except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  In regard to claims for 
increased compensation, the law also provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by the VA within one year 
after that date; otherwise the effective date will be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Under 38 C.F.R. § 3.157(b)(1), the date of outpatient or 
hospital examination, or date of admission to a VA or 
uniformed services hospital, will be accepted as the date of 
receipt of a claim for increased compensation.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

By a rating decision dated in September 2003, service 
connection for hypertrophic cardiovascular disease was 
granted with a temporary evaluation of 100 percent assigned 
from November 17, 1992, i.e., the date of receipt of the 
veteran's claim to reopen the issue of entitlement to service 
connection for hypertension.  The veteran was hospitalized 
from November 12, to December 8, 1992 for unstable angina.  

The Board notes that the veteran was assigned a total 
schedular rating based on the combined impact of his service 
connected hypertension, asthma, and cardiovascular disease 
from November 17, 1991 to November 29, 1993, a total 
disability evaluation based on individual unemployability 
from November 30, 1993 to October 6, 1996, and a total 
schedular evaluation from October 6, 1996.  The latter rating 
remains in effect. 

Ratings for service-connected disabilities requiring hospital 
treatment or observation will be assigned a total disability 
rating (100 percent) when it is established that a service 
connected disability has required hospital treatment in a 
Department of Veterans Affairs or an approved hospital for a 
period in excess of 21 days or hospital observation at 
Department of Veterans Affairs expense for a service 
connected disability for a period in excess of 21 days.  This 
increased rating will normally be effective the first day of 
continuous hospitalization and will be terminated effective 
the last day of the month of hospital discharge (regular 
discharge or release to non-bed care) or effective the last 
day of the month of termination of treatment or observation 
for the service connected disability.  See 38 C.F.R. § 4.30 
(2004).

The January 1997 VA examination report showed a left 
ventricular ejection fraction of 68 percent.  A VA examiner 
in February 2002 indicated that a 1998 echocardiogram showed 
the left ventricular ejection fraction to be in the range of 
60 to 65 percent.  It was noted that medication was taken to 
control symptoms.  Evidence showed a history of chronic 
angina pectoris and nitroglycerin had been prescribed.  The 
February 2002 examination showed left ventricle hypertrophy 
and an EKG showed a non specific T-wave abnormality.  A 30 
percent evaluation was assigned from January 1, 1993, based 
on the rating criteria in effect prior to 1998.  There was no 
evidence of acute coronary occlusion or thrombosis or 
repeated substantiated anginal attacks which precluded more 
than light manual labor as to warrant a 60 percent evaluation 
under the criteria prior to January 12, 1998.  38 C.F.R. § 
4.104, Diagnostic Code 7005 (1997).

The veteran did not file a notice of disagreement with the 
assignment of the 30 percent disability evaluation.

In a December 2003 rating decision the veteran was granted a 
60 percent rating effective from October 2, 2003, based on VA 
examination findings on that date.  The October 2, 2003 
examination found that the veteran had a left ventricular 
dysfunction with an ejection fraction of 50/55 percent.  The 
veteran filed a notice of disagreement appealing the 
effective date of the 60 percent disability evaluation.

The Board takes careful note of the fact that there is no 
allegation of clear and unmistakable error by the veteran.  
See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2004).

The record shows that the RO considered the October 2, 2003 
VA examination as an informal claim.   Therefore, the issue 
is whether there is any evidence that the increase in the 
veteran's disability became factually ascertainable in the 
one-year period from October 2, 2002, to October 1, 2003.  If 
the evidence shows that the increase in disability occurred 
earlier than October 2, 2002, the effective date must remain 
October 2, 2003, which was the date of the VA examination.  

VA treatment records dated June 1981 to August 2004 show a 
diagnosis of a heart condition upon hospitalization in 
November 1992.  As noted above, the veteran was granted a 
temporary 100 percent evaluation for that hospitalization.  
It was noted that the veteran was to undergo a stress test in 
April 1993; however, it was postponed due to problems with 
his asthma.  There was no evidence of what the veteran's METs 
or left ventricle ejection fraction was prior to the date of 
his October 2003 VA examination.  

A letter from Brian K. Roper, M.D., dated in August 2004 
indicated that an echocardiogram was performed in 2002 due to 
cardiac symptoms.  It revealed left ventricle enlargement and 
trace regurgitation of heart valves.  These changes were 
commonly caused by long term uncontrolled hypertension.  

At his August 2004 RO hearing, the veteran testified that he 
had been treated and prescribed medication for his heart 
condition since 1993 and in some cases prior to 1993.  

At his July 2005 Board video conference hearing, the veteran 
testified that his hypertrophic cardiovascular disease has 
been 60 percent disabling since 1993.  

The medical evidence does not show that the increase in the 
veteran's disability became factually ascertainable in the 
one-year period from October 2, 2002, to October 1, 2003.

In light of the foregoing the Board agrees with the RO that 
October 2, 2003 (i.e. the date of the VA examination) was 
correctly assigned as the effective date of the increased 
rating for the veteran's hypertrophic cardiovascular disease.  
That was the date on which it was factually ascertainable 
that an increase in disability occurred.  38 C.F.R. 
§ 3.400(o).


ORDER

Entitlement to an effective date prior to November 17, 1992, 
for the grant of service connection for hypertension is 
denied.

Entitlement to an effective date prior to October 2, 2003 for 
a 60 percent evaluation for hypertrophic cardiovascular 
disease is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


